DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on December 13, 2021 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-18 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure assembly for isolating an electrical interface comprising: the cover plate including at least one friction lock seat having a depth and an opening oriented inward and substantially parallel to the horizontal plane of the cover plate, the cover plate including a pair of connector through slots spaced apart and parallel, the connector slots characterized by central slot portions of wider slot width flanked by slot ends of narrower slot width; and a dome cover dimensionally and geometrically adapted to connect to the cover plate, the dome cover hollowed with an internal volume space and at least one material relief slot, the dome cover removably fixed to the cover plate via a pair of parallel, materially flexible, locking tabs having thicker interfacing edges and thinner tab bodies 15 provided in a spaced-apart pattern on the dome cover, the tabs fitting into the connector slots provided through the cover plate, the dome cover including at least one friction lock tab adapted dimensionally and geometrically to interface with the friction lock seat in the cover plate.
Regarding claims 11-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations an enclosure assembly for isolating an electrical interface comprising: the box form including at least one material relief slot, and at least one friction lock seat having a depth and an opening, the lock seat oriented inward and substantially parallel to the horizontal plane of the box form, the box form including a pair of connector through slots spaced apart and held parallel, the through slots provided one the open end of the box form, the connector slots characterized by central slot portions of wider slot width flanked by slot ends of narrower slot width; and a dome cover dimensionally and geometrically adapted to connect to the box form at the open end, the dome cover hollowed with an internal volume space and at least one material relief slot, the dome cover removably fixed to the cover plate via a pair of parallel, materially flexible, locking tabs having thicker interfacing edges and thinner tab bodies provided in a spaced-apart pattern on the dome cover, the tabs fitting into the connector slots provided through the box form, the dome cover including at least one friction lock tab adapted dimensionally and geometrically to interface with the friction lock seat in the box form.
These limitations are found in claims 1-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Billington (US 9,196,998), Peckham (US 8,193,447), Fields et al (US 5,989,052), Correnti (US 5,382,755 and US 5,195,901), Menninga (US 4,950,842), Peckham (US 4,851,612), Heverly (US 4,603,932), Gregg (US 2,526,606) and Kilgore (US 2,510,745) disclose an enclosure assembly

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 7, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848